Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20180241998 A1-Chen et al (Hereinafter referred to as “Chen”) does not disclose, with respect to claim 1, wherein the first scheme and the second scheme are determined to be disabled in response to at least one of: a first number of samples included in the current video block being less than a second number of samples, or a width of the current video block being less than a value or a height of the current video block being less than the value.as claimed.  Rather, Chen discloses a video processing method, comprising: making, based on a rule that uses a block dimension of a current video block of a video ([0178], wherein may apply DMVD based on block size. The block size is the rule that uses the block dimension to decide whether to determine if the DMVD is used or not, hence the word “may” apply), a first determination on whether a first scheme is enabled or disabled for a conversion between the current video block and a bitstream of the video ([0157], wherein DMVD is applied or not; ([0178], wherein may apply DMVD; wherein the first scheme is used to derive a refined motion information based on a cost between at least one reference sample of list 0 and at least one reference sample of list 1 ([0084], wherein refine motion information based on cost; [0136], determining to use FRUC mode (which is a DMVR technique) based on a cost selection; [0137], wherein FRUC mode includes a template and its corresponding motion is found to match current template of current block from list 0 reference pictures. In second step, template and its corresponding motion information is found from list 1 reference pictures; [0139], wherein list0 and list 1 are adaptive to the cost; Fig 20 shows that determining to use DMVD (step 402) based on the cost (step 400); [0155-0156]; [0171]); making, based on the same rule, a second determination on whether a second scheme is enabled or disabled for the conversion, wherein the second scheme is a bi-directional optical flow scheme ([0142], wherein enabling BIO; [0154], disabling or enabling BIO; and performing the conversion based on the first determination and the second determination ([0042], wherein conversion is interpreted as encoding and decoding).
. The same reasoning applies to claims 18-20 mutatis mutandis.  Accordingly, claims 1, 4-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487